            Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 1 of 15




1
2
3
4
5
6
7
8
                       UNITED STATES DISTRICT COURT
9
                      WESTERN DISTRICT OF WASHINGTON
10                              AT TACOMA
11
12
      SHANNON JENSEN, individually
13    and on behalf of all others similarly     No.
14    situated,
                          Plaintiff,
15           v.                                CLASS ACTION COMPLAINT
16
      RENTON COLLECTIONS, INC.,                 DEMAND FOR JURY TRIAL
17
18                         Defendant.
19
20    Plaintiff alleges:
21                                 INTRODUCTION
22    1. Plaintiff, SHANNON JENSEN, brings this class action against Defendant
23
24       RENTON COLLECTIONS, INC., under § 1692 et seq. of Title 15 of the

25       United States Code, commonly referred to as the Fair Debt Collections
26
         Practices Act (“FDCPA”), and under the Washington Fair Debt Collection
27
                                                         Brubaker Law Group PLLC
28                                                          14506 NE 184th Place
     COMPLAINT – 1                                        Woodinville, WA 98072
                                                               206-335-8746
                                                       michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 2 of 15




1        Practices ACT RCW 19.16.100 et al. (“WFDCPA”).
2     2. Plaintiff brings this class action on behalf of a class of Washington consumers
3
         seeking redress for Defendant’s actions of using false, deceptive and
4
5        misleading representation or means in connection with the collection of an
6
         alleged debt.
7
8     3. Plaintiff seeks statutory and punitive damages, injunctive and declaratory
9        relief, and attorneys’ fees and costs.
10
      4. Congress enacted the FDCPA in 1977 in response to the “abundant evidence
11
12       of the use of abusive, deceptive, and unfair debt collection practices by many
13
         debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned
14
15       that “abusive debt collection practices contribute to the number of personal
16
         bankruptcies, to material instability, to the loss of jobs, and to invasions of
17
18       individual privacy.” Id. Congress concluded that “existing laws . . . [we]re

19       inadequate to protect consumers,” and that “the effective collection of debts”
20
         does not require “misrepresentation or other abusive debt collection
21
22       practices.” 15 U.S.C. §§ 1692(b) & (c).
23
      5. Congress explained that the purpose of the Act was not only to eliminate
24
25       abusive debt collection practices, but also to “ensure that those debt collectors
26       who refrain from using abusive debt collection practices are not competitively
27
                                                             Brubaker Law Group PLLC
28                                                              14506 NE 184th Place
     COMPLAINT – 2                                            Woodinville, WA 98072
                                                                   206-335-8746
                                                           michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 3 of 15




1        disadvantaged.” Id. § 1692(e). After determining that the existing consumer
2        protection laws were inadequate, id. § 1692(b), Congress gave consumers a
3
         private cause of action against debt collectors who fail to comply with the Act.
4
5        Id. § 1692k.
6
7                                     JURISDICTION

8     6. The Court has jurisdiction of this matter under 28 U.S.C. § 1331 and 15 U.S.C.
9
         § 1681p.       Defendant regularly conducts business within the state of
10
11       Washington and violated Plaintiff’s rights under the FDCPA and WFDCPA
12       in the state of Washington as alleged more fully below.
13
      7. Venue is proper this district under 28 U.S.C. 1391(b) because Defendant
14
15       conducts business in this district, and all of the facts underlying this claim
16
         occurred in this district.
17
18                                      PARTIES
19
      8. Plaintiff is a resident of the State of Washington and is a “consumer” as that
20
21       term is defined by 15 U.S.C. § 1681a(c).
22
      9. Defendant is a collection agency with its registered office located at 211
23
24       Morris Avenue South, Renton, Washington 98057.
25
                              FACTUAL ALLEGATIONS
26
27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184th Place
     COMPLAINT – 3                                           Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 4 of 15




1     10.Plaintiff repeats, reiterates and incorporates the allegations contained in the
2        preceding paragraphs with the same force and effect as if the same were set
3
         forth at length herein.
4
5     11.Some time prior to June 25, 2019 an obligation was allegedly incurred to
6
         OLYMPIA ER SERVICES.
7
8     12.The OLYMPIA ER SERVICES obligation arose out of a transaction in which
9
         money, property, insurance or services, which are the subject of the
10
11       transaction, are primarily for personal, family, medical or household purposes.
12
13    13.The alleged OLYMPIA ER SERVICES obligation is a "debt" as defined by
14       15 U.S.C.§ 1692a(5).
15
16    14.OLYMPIA ER SERVICES is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
17
18    15.OLYMPIA ER SERVICES or subsequent owner of the OLYMPIA ER

19       SERVICES debt contracted the Defendant to collect the alleged debt.
20
21    16.On or about June 25, 2019 the Defendant cause to be delivered to the Plaintiff
22
         a collection letter in an attempt to collect the alleged OLYMPIA ER
23
24       SERVICES debt. See Exhibit A.

25
      17.The June 25, 2019 letter was sent or caused to be sent by persons employed
26
27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184th Place
     COMPLAINT – 4                                           Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 5 of 15




1        by Defendant as a “debt collector” as defined by 15 U.S.C. §1692a(6).
2     18.The June 25, 2019 letter is a “communication” as defined by 15 U.S.C.
3
         §1692a(2).
4
5     19.The Plaintiff received and read the Letter.
6
7     20.The Letter states in part:
8
                      “Principal Balance:              $233.84
9                      *Collection Costs:                 0.00
10                     *Creditor Interest:                0.00
                       *RCI Interest:                     0.00
11
                       Total Balance:                  $233.84”
12
13    21.The letter further stated: “Interest is calculated at 12% per annum if
14       applicable. Accumulated from list date.”
15
16    22.Upon information and belief, no interest was added or intended to be added
17
         after the date of the Letter.
18
19    23.The Plaintiff, as would any least sophisticated consumer, read the above
20
         statements and was left unsure as to the actual total amount due.
21
22    24.Pursuant to 15 U.S.C. §1692g, a debt collector must within five days of the
23
         initial communication accurately and clearly state the amount of the alleged
24
25       debt.
26
      25.The Plaintiff, as would any least sophisticated consumer, read the above
27
                                                           Brubaker Law Group PLLC
28                                                            14506 NE 184th Place
     COMPLAINT – 5                                          Woodinville, WA 98072
                                                                 206-335-8746
                                                         michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 6 of 15




1        statements and was left confused as to whether interest was accruing on the
2        alleged balance due or not.
3
4     26.The Plaintiff, as would any least sophisticated consumer read the above
5
         statements and believed that the Defendant could potentially impose
6
7        additional charges, even though that would never actually incur. See e.g.,
8
         Beauchamp v. Fin. Recovery Servs., Inc., No. 10 CIV. 4864 SAS, 2011
9
10       WL 891320, at *3 (S.D.N.Y. Mar. 14, 2011) (finding that a letter stating
11
         that the debt balance may increase could mislead the least sophisticated
12
13       debtor into believing that additional charges or interest would accrue).
14
      27.In Miller v. McCalla, Raymer, Patrick, Cobb, Nichols & Clark, LLC, 214 F.
15
16       3d 872 (7th Cir. 2000), the 7th Circuit sets forth a requirement of a debt
17       collector to notify consumers that the amount of the debt is increasing due to
18
         interest, late fees, or other charges “in cases like this where the amount varies
19
20       from day to day.” Id. at 876.
21
      28.The Second Circuit agreed with Miller and held that a collection notice that
22
23       states an amount due but does not disclose that the balance may increase due
24       to interest and fees, is false, deceptive, or misleading and a violation of 15
25
26       U.S.C. §1692e. See Avila v. Riexinger & Associates, LLC, 817 F.3d 72 (2nd

27
                                                             Brubaker Law Group PLLC
28                                                              14506 NE 184th Place
     COMPLAINT – 6                                            Woodinville, WA 98072
                                                                   206-335-8746
                                                           michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 7 of 15




1        Cir. 2016).
2     29.Debt collectors have an obligation, and consumers have an information right,
3
         to be accurately told the amount of the debt.
4
5     30.By inputting this language, the Defendant caused the Plaintiff a real risk
6
         of harm. Plaintiff, as would the least sophisticated consumer, would
7
8        believe that they have a financial incentive to pay this debt sooner, or risk
9
         owing a higher amount.
10
11    31.Defendant could have taken the steps necessary to bring its actions
12
         within compliance with the FDCPA but neglected to do so and failed
13
14       to adequately review its actions to ensure compliance with the law.
15
                               CLASS ALLEGATIONS
16
17    32.Plaintiff brings claims, pursuant to the Federal Rules of Civil Procedure
18
         (hereinafter “FRCP”) Rule 23, individually and on behalf of the following
19
20       consumer class.
21
      33.The Class consists of: a) All consumers with addresses in the State of
22
23       Washington b) who were sent a collection letter from the Defendant c)

24       attempting to collect a consumer debt owed to OLYMPIA ER SERVICES, d)
25
         that states “Interest is calculated at 12% per annum if applicable.” (e) when
26
27
                                                           Brubaker Law Group PLLC
28                                                            14506 NE 184th Place
     COMPLAINT – 7                                          Woodinville, WA 98072
                                                                 206-335-8746
                                                         michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 8 of 15




1        no interest was added or intended to be added (f) which letter was sent on or
2        after a date one year prior to the filing of this action and on or before a date
3
         21 days after the filing of this action.
4
5     34.The identities of all class members are readily ascertainable from the records
6
         of Defendant and those companies and entities on whose behalf they attempt
7
8        to collect and/or have purchased debts.
9     35.Excluded from the Plaintiff Class are the Defendant and all officers,
10
         members, partners, managers, directors, and employees of the Defendant and
11
12       their respective immediate families, and legal counsel for all parties to this
13
         action and all members of their immediate families.
14
15    36.There are questions of law and fact common to the Plaintiff Class, which
16
         common issues predominate over any issues involving only individual class
17
18       members. The principal issue is whether the Defendant’s written

19       communications to consumers, in the forms attached as Exhibit A, violate 15
20
         U.S.C. § 1692e and § 1692g.
21
22    37.The Plaintiff’s claims are typical of the class members, as all are based upon
23
         the same facts and legal theories.
24
25    38.The Plaintiff will fairly and adequately protect the interests of the Plaintiff
26       Class defined in this complaint. The Plaintiff has retained counsel with
27
                                                              Brubaker Law Group PLLC
28                                                               14506 NE 184th Place
     COMPLAINT – 8                                             Woodinville, WA 98072
                                                                    206-335-8746
                                                            michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 9 of 15




1        experience in handling consumer lawsuits, complex legal issues, and class
2        actions, and neither the Plaintiff nor Plaintiff’s attorneys have any interests,
3
         which might cause them not to vigorously pursue this action.
4
5     39.This action has been brought, and may properly be maintained, as a class
6
         action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
7
8        Procedure because there is a well-defined community interest in the litigation:
9        (a)   Numerosity: The Plaintiff is informed and believes, and on that basis
10
               alleges, that the Plaintiff Class defined above is so numerous that
11
12             joinder of all members would be impractical.
13
         (b)   Common Questions Predominate: Common questions of law and fact
14
15             exist as to all members of the Plaintiff Class and those questions
16
               predominate over any questions or issues involving only individual
17
18             class members. The principal issue is whether the Defendant’s written

19             communications to consumers, in the forms attached as Exhibit A,
20
               violate 15 U.S.C. § 1692e and § 1692g.
21
22       (c)   Typicality: The Plaintiff’s claims are typical of the claims of the class
23
               members. The Plaintiff and all members of the Plaintiff Class have
24
25             claims arising out of the Defendant’s common uniform course of
26             conduct complained of herein.
27
                                                             Brubaker Law Group PLLC
28                                                              14506 NE 184th Place
     COMPLAINT – 9                                            Woodinville, WA 98072
                                                                   206-335-8746
                                                           michael@brubakerlawgroup.com
          Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 10 of 15




1        (d)   Adequacy: The Plaintiff will fairly and adequately protect the interests
2              of the class members insofar as Plaintiff has no interests that are averse
3
               to the absent class members. The Plaintiff is committed to vigorously
4
5              litigating this matter. Plaintiff has also retained counsel experienced in
6
               handling consumer lawsuits, complex legal issues, and class actions.
7
8              Neither the Plaintiff nor Plaintiff’s counsel have any interests which
9              might cause them not to vigorously pursue the instant class action
10
               lawsuit.
11
12       (e)   Superiority: A class action is superior to the other available means for
13
               the fair and efficient adjudication of this controversy because individual
14
15             joinder of all members would be impracticable. Class action treatment
16
               will permit a large number of similarly situated persons to prosecute
17
18             their common claims in a single forum efficiently and without

19             unnecessary duplication of effort and expense that individual actions
20
               would engender.
21
22    40.Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil
23
         Procedure is also appropriate in that the questions of law and fact common
24
25       to members of the Plaintiff Class predominate over any questions affecting
26       an individual member, and a class action is superior to other available
27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184th Place
     COMPLAINT – 10                                          Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
          Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 11 of 15




1        methods for the fair and efficient adjudication of the controversy.
2     41.Depending on the outcome of further investigation and discovery, Plaintiff
3
         may, at the time of class certification motion, seek to certify a class(es) only
4
5        as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
6
                                        COUNT I
7
8     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
9                                  15 U.S.C. §1692e et seq.
10
      42.Plaintiff repeats, reiterates and incorporates the allegations contained in
11
12       paragraphs above herein with the same force and effect as if the same were
13       set forth at length herein.
14
      43.Defendants' debt collection efforts attempted and/or directed towards
15
16       the Plaintiff violated various provisions of the FDCPA, including but
17
         not limited to 15 U.S.C.§ 1692e.
18
19
      44.Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,
20
21       misleading and/or deceptive means to collect or attempt to collect any debt
22
         or to obtain information concerning a consumer.
23
24    45.The Defendant violated said section in its letter to the Plaintiff by:

25          a. Using a false, deceptive, and misleading representations or means
26
               in connection with the collection of a debt;
27
                                                             Brubaker Law Group PLLC
28                                                              14506 NE 184th Place
     COMPLAINT – 11                                           Woodinville, WA 98072
                                                                   206-335-8746
                                                           michael@brubakerlawgroup.com
          Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 12 of 15




1           b. Falsely representing the amount of the alleged debt in violation of
               1692e(2)(A);
2
3           c. Making a false representation or using deceptive means to collect a
4
                debt in violation of 1692e(10).
5
6
7     46.By reason thereof, Defendant is liable to Plaintiff for judgment that
8
         Defendant's conduct violated Section 1692e et seq. of the FDCPA, actual
9
10       damages, statutory damages, costs and attorneys' fees.
11
                                       COUNT II
12
13    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
14                                 16 U.S.C. §1692g et seq.
15
      47.Plaintiff repeats, reiterates and incorporates the allegations contained in
16
17       paragraphs above herein with the same force and effect as if the same were

18       set forth at length herein.
19
      48.Defendant’s debt collection efforts attempted and/or directed towards the
20
21       Plaintiff violated various provisions of the FDCPA, including but not limited
22
         to 15 U.S.C. § 1692g.
23
24    49.Pursuant to 15 U.S.C. §1692g, a debt collector must within five days of the
25       initial communication state the amount of debt.
26
      50.Defendant violated said section by failing to accurately state the amount of
27
                                                             Brubaker Law Group PLLC
28                                                              14506 NE 184th Place
     COMPLAINT – 12                                           Woodinville, WA 98072
                                                                   206-335-8746
                                                           michael@brubakerlawgroup.com
          Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 13 of 15




1        the debt.
2     51.By reason thereof, Defendant is liable to Plaintiff for judgment that
3
         Defendant's conduct violated Section 1692g et seq. of the FDCPA, actual
4
5        damages, statutory damages, costs and attorneys’ fees.
6
7                                      COUNT III
8
       VIOLATIONS OF THE WASHINGTON FAIR DEBT COLLECTION
9
                          PRACTICES ACT
10
      52.Plaintiff repeats, reiterates and incorporates the allegations contained in
11
12       paragraphs above herein with the same force and effect as if the same were
13       set forth at length herein.
14
15    53.Defendants' debt collection efforts attempted and/or directed towards

16       the Plaintiff violated various provisions of the WFDCPA, including
17
         but not limited to RCW 19.16.100.
18
19
      54.Defendant violated said section by failing to clearly state the amount of the
20
21       alleged debt.
22
      55.By reason thereof, Defendant is liable to Plaintiff for judgment that
23
24       Defendant's conduct violated the WFDCPA, and for actual
25
         damages, statutory damages, costs and attorneys' fees.
26
27
                                                          Brubaker Law Group PLLC
28                                                           14506 NE 184th Place
     COMPLAINT – 13                                        Woodinville, WA 98072
                                                                206-335-8746
                                                        michael@brubakerlawgroup.com
           Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 14 of 15




1                                PRAYER FOR RELIEF
2          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
3
                a) For statutory damages under the FDCPA and/or WFDCPA
4
5               b) For costs of this action, including reasonable attorneys’ fees and
6
           expenses.
7
8               c) Awarding Plaintiff such other and further relief as this Court may

9          deem just and proper.
10
11                             JURY TRIAL DEMANDED
12
          Plaintiff demands trial by jury on all issues so triable.
13
14
15   DATED this 5th day of December 2019.
16
                                                 Respectfully submitted,
17
18                                               By: /s/ Michael Brubaker
                                                 Michael Brubaker, WSBA #49804
19
                                                 Brubaker Law Group, PLLC
20                                               14506 NE 184th Place
21                                               Woodinville, WA 98072
                                                 (206) 335-8746
22                                               michael@brubakerlawgroup.com
23
                                                ATTORNEYS FOR PLAINTIFF
24
25
26
27
                                                               Brubaker Law Group PLLC
28                                                                14506 NE 184th Place
     COMPLAINT – 14                                             Woodinville, WA 98072
                                                                     206-335-8746
                                                             michael@brubakerlawgroup.com
          Case 2:19-cv-01986-BJR Document 1 Filed 12/05/19 Page 15 of 15




1        MARCUS & ZELMAN, LLC
         Ari M. Marcus, Esq. (applying for admission pro hac vice)
2        Yitzchak Zelman, Esq. (applying for admission pro hac vice)
3        701 Cookman Avenue, Suite 300
         Asbury Park, New Jersey 07712
4
         Ari@MarcusZelman.com
5        (732) 695-3282
6        Fax: (732) 298-6256

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                         Brubaker Law Group PLLC
28                                                          14506 NE 184th Place
     COMPLAINT – 15                                       Woodinville, WA 98072
                                                               206-335-8746
                                                       michael@brubakerlawgroup.com
